ORDER
PER CURIAM.
Marcel Clark (Defendant) appeals from the judgment upon his conviction by a jury of first-degree burglary, Section 569.160, RSMo 2000, and third-degree assault of a law enforcement officer, Section 565.083, RSMo 2000. The trial court sentenced Defendant as a prior and persistent offender to twenty years’ imprisonment for the burglary charge and to a one-year concurrent jail term on the assault charge. On appeal, Defendant contends the trial court erred in (1) denying the motion for judgment of acquittal on the first-degree burglary verdict because there was insufficient evidence Defendant entered the house, and (2) denying the motion to sever the first-degree burglary charge and third-degree assault of a law enforcement officer charge because Defendant had to forgo his right to testify on the assault charge in order to exercise his right not to testify on the burglary charge.
Having reviewed the briefs of the parties and the record on appeal, we find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).